DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, filed 11/20/2021, with respect to claims 1-6, 9-17, and 20 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-6, 9-17 and 20 has been withdrawn based on Oh et al. (US 2021/0022015) and Vaze et al. (US 2019/0081843) references. 

Allowable Subject Matter
Claims 1-6, 9-17, and 20 are allowed.

The following is an examiner’s statement of reasons for allowance: The claimed invention is “a method for signal transmission, implemented by a terminal device, the method comprising: determining a transmission time set of one or more Synchronization Signal Block (SSBs), wherein the transmission time set is determined according to a length of a time window and a Subcarrier Spacing (SCS) of the one or more SSBs, and the time window is configured for transmission of the one or more SSBs, and wherein the time window includes a half-frame having multiple slots; and receiving the one or more SSBs from a network device based on the transmission time sets wherein each slot in the half-frame 
Based on specification and interview on 11/19/2021, the claimed invention covers the embodiment in figure 6, when SCS=30 kHz, L4 and all of the slots in the half frame transmits multiple SSBs.  

    PNG
    media_image1.png
    341
    972
    media_image1.png
    Greyscale

The closest prior, Wu et al. (US 2021/0084605, which was previously cited in 892 filed on 5/12/2021), teaches a system where multiples SSBs are transmitted in at least one slot. However, Wu fails to teach each slot in the half-frame comprises a transmission opportunity for two SSBs.  Although figure 6 in Wu shows multiple slots, have a plurality of SSBs,  paragraph 70 states the slots shown are referring to the second, sixth, eight twelfth, fourteenth and eighteen slots in a time window.  Thus, figure 6 does not teach all (consecutive) slots in half frame window transmitting multiple SSBs.  

    PNG
    media_image2.png
    252
    633
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



12/09/2021

/MARCUS SMITH/Primary Examiner, Art Unit 2419